Exhibit 10.2

FORM OF GREENHILL & CO. EQUITY INCENTIVE PLAN

RESTRICTED STOCK UNIT AWARD NOTIFICATION

THREE YEAR CLIFF VESTING

Greenhill & Co., Inc., a Delaware corporation (the “Company”), hereby grants to
the “Participant” this Award of Restricted Stock Units (“RSUs”) pursuant to the
Greenhill & Co., Inc., Equity Incentive Plan, as amended and restated (the
“Plan”) upon the following terms and conditions:

 

  Name of Participant:     Grant Date:     Number of RSUs:  

 

1. This Award is subject to all terms and conditions of this Notification and
the Plan. The terms of the Plan are hereby incorporated by reference.
Capitalized terms not otherwise defined herein shall have the meaning assigned
to such term in the Plan. The term “Notification” means this Notification.

 

2. Each RSU represents a right to a future payment equal to the Fair Market
Value of one Share at the time of such payment. Such payment may, at the
Committee’s election be in cash or Shares or a combination thereof.

 

3. To the extent dividends are paid on Shares while the RSUs remain outstanding,
you shall be entitled to receive at the time such dividends are paid (subject to
your continued employment as of the relevant dividend payment date, except as
provided in Paragraph 5 below), cash payments in amount equivalent to cash
dividends on Shares with respect to the number of Shares covered by the RSUs. If
you incur a termination of employment prior to the payment of Shares underlying
your vested RSUs but subsequent to the applicable RSUs vesting date, as set
forth in Paragraph 4 below, you shall be entitled to receive with respect to
such Shares underlying your vested RSUs cash payments in amount equivalent to
cash dividends on Shares regardless of whether you continue to be employed as of
the relevant dividend payment date. If you incur a termination of employment
under circumstances in which, pursuant to the provisions of the Plan and this
Award, Shares underlying this Award are forfeited, any dividend equivalent cash
payments made pursuant to this paragraph with respect to the Unvested Dividend
Portion, as hereinafter defined, of the forfeited Shares shall be required to be
repaid to the Company by you promptly following your termination of employment.
The “Unvested Dividend Portion” of the forfeited Shares shall be one minus the
portion of the Award that has been recognized as an expense in the Company’s
financial statements.



--------------------------------------------------------------------------------

4. Subject to your continued employment as of the relevant vesting date (unless
otherwise provided under the terms and conditions of the Plan or this
Notification), in accordance with Paragraph 2 above you shall be entitled to
receive (and the Company shall deliver to you) within 75 days following the
relevant vesting date set forth below, the number of Shares underlying the RSUs
(or a cash payment therefore) as of the dates set forth below in accordance with
the following schedule:

 

  Vesting Dates =    100% of the Shares underlying the RSUs on January 1st of
the third calendar year following the grant date.

 

5. Notwithstanding Section 11(a) of the Plan, if you terminate employment for
reason of Retirement, this Award will continue to vest in accordance with the
schedule set forth in Paragraph 4 above subject to the terms of the Plan and
this Notification, and you shall continue to be entitled to receive dividend
equivalent cash payments pursuant to Paragraph 3, regardless of whether you
continue to be employed as of the relevant dividend payment date. In the event
of your death following your termination of employment for reason of Retirement,
the vesting of this Award will be immediately accelerated and the RSUs will
become fully vested as of the date of your death.

 

6. In accordance with Section 15(a) of the Plan, the Committee may in its sole
discretion withhold from any payment to you hereunder a sufficient amount (in
cash or Shares) to provide for the payment of any taxes required to be withheld
by federal, state or local law with respect to income resulting from such
payment.

 

7. An RSU does not represent an equity interest in the Company, and carries no
voting rights. You will not have any rights of a shareholder with respect to the
RSUs until the Shares have been delivered to you.

 

8. Notices hereunder and under the Plan, if to the Company, shall be delivered
to the Plan Administrator (as so designated by the Company) or mailed to the
Company’s principal office, Greenhill & Co., Inc., 300 Park Avenue, New York,
New York, 10022, attention of the Plan Administrator, or, if to you, shall be
delivered to you or mailed to your address as the same appears on the records of
the Company.

 

9. All decisions and interpretations made by the Board of Directors or the
Committee with regard to any question arising hereunder or under the Plan shall
be binding and conclusive on all persons. In the event of any inconsistency
between the terms and provisions of this Notification and the Plan, this
Notification shall govern.

 

10. By accepting this Award, you acknowledge receipt of a copy of the Plan, and
agree to be bound by the terms and conditions set forth in this Notification and
the Plan, as in effect from time to time.

 

11.

By accepting this Award, you further acknowledge that the federal securities
laws and/or the Company’s policies regarding trading in its securities may limit
or restrict your right to buy

 

2



--------------------------------------------------------------------------------

  or sell Shares, including, without limitation, sales of Shares acquired in
connection with your RSUs. You agree to comply with such federal securities law
requirements and Company policies, as such laws and policies are amended from
time to time.

 

12. This Notification shall be governed by the laws of the state of New York
without giving effect to its choice of law provisions.

 

GREENHILL & CO., INC. By: Name: Title:

 

PARTICIPANT: Name:

 

3



--------------------------------------------------------------------------------

If you would like to designate a beneficiary to exercise your rights under this
Notification in the event of your death, please complete your designation in the
space provided below, as well as please sign and print your name and date in the
space provided below, and return this Notification to the attention of Harold J.
Rodriguez, Jr.

 

Beneficiary:                                                   

 

     Participant name (print):      Date:   

 

 

4